Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Derek Fahey on 6/30/21.

The application has been amended as follows: 
Claim 1, line 11, “a top end upward facing surface” has been changed to ----a top surface---
	Claim 1, line 12, “the top end upward facing surface” has been changed to ---the top surface---
	Claim 1, line 14, “the top end upward facing surface” has been changed to ---the top surface---

	Claim 10, line 13, “a top end upward facing surface” has been changed to ----a top surface---
Claim 10, line 15, “the top end upward facing surface” has been changed to ---the top surface---
Claim 10, line 16, “the top end upward facing surface” has been changed to ---the top surface---
Claim 10, line 19, “the top end upward facing surface” has been changed to ---the top surface---
Claim 17, line 13, “a top end upward” has been changed to ---a top---
Claim 17, line 14, “facing surface” has been changed to ---surface---
Claim 17, line 15, “the top end upward facing surface” has been changed to ---the top surface---
Claim 17, line 16, “top end upward facing” has been changed to ---top---
Claim 17, line 18, “the top end” has been change to ---the top---
Claim 17, line 19, “upward facing surface” has been changed to ---surface---
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is the inclusion of a downwardly angled section  defined by the upper part upward facing side, wherein the downwardly angled section has a downwardly angled upward facing surface for a user to step on; a top end upward facing surface for the user to step on is defined by the upper part upward facing side, wherein the top end upward facing surface is arranged such that  an angle of at 
The primary reason for the allowance of claim 10 is the inclusion of a top end upward facing surface for the user to step on defined by the upper part upward facing side, wherein  the top end upward facing surface is such that an angle of at least ten degrees and at most twenty degrees is formed between the top end upward facing surface  and the downwardly angled upward facing surface  and wherein all the top end upward facing surface  is above the rung when the upper part is attached to the rung and the collapsible marine ladder is in a fully extended configuration; a lower part having an a lower part upward facing side and a lower part downward facing side, wherein a second channel is defined by on the lower part upward facing side, wherein the second channel is configured to receive a the rung downward facing side  such that  the upper part attaches to the lower part when the first channel and the second channels receive the rung. The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN C CHIN-SHUE/           Primary Examiner, Art Unit 3634